Mr. Justice "Wole
delivered the opinion of the court.
*529Tlie complaint in this appeal set forth that Justo Armster-dam, Martin Armsterdam and María Juana Armsterdam were the natural acknowledged children of Don Lázaro Puente y Compostizo, deceased, by Maria Armsterdam, mother of the complainants, and that each of them is of age; that their said father during his life publicly and privately acknowledged the complainants as his children, called them such in conversation and assisted in their education; that the mother of the complainants lived with their said father during her pregnancy preceding the birth of each of the complainants, their said parents having lived together for upwards of 25 years; that their said father died without making a will and without leaving a widow or legitimate children, and that certain persons resident in Spain allege that they are his collateral or indirect heirs. Then followed a paragraph wherein the names and addresses of these collateral relatives were set forth. Then the complaint went on to pray that all these said persons be summoned and cited by means of edicts in due form that they might appear and set forth their reasons, if any there were, why the complainants should not be judicially declared to be the natural acknowledged children of their said father, Don Lázaro Puente y Compostizo, deceased, and as such children, entitled to the inheritance and the other rights which are given and provided for by the laws of Porto Eico.
The defendants appeared and alleged prescription as their first defense because the complainants were born in 1875,1879 and 1883, respectively, and that, consequently, the provisions of section 199 of the Civil Code were applicable. • They denied the facts of the complaint as a second defense, and filed a cross complaint wherein they prayed that they be declared the heirs of Lázaro Puente. The complainants joined issue on the new matter set up by the answer and cross complaint. At the trial there was evidence of a large number of desultory acts of Lázaro Puente by which he acknowledged each of the complainants to be his child; of the fact that he spent many of his nights with the mother of the children during many *530years, although, the evidence is clear that at the same time he maintained a separate abode wherein for a large portion of the time he slept and took his meals and wherein none of his said children was at home; there was proof that he contributed to the support of the mother and of each of the children; that he aided in educating them; that he spoke of all of them as his children; that he paid the midwife $5 for her assistance at the birth of each of the children; that he was affectionate towards them, at least in their infancy, and, according to the testimony of the children, their mother, and others,, that he treated them as a father would his children. There can be no doubt that these children had a right to compel their father to acknowledge them, provided they brought their action in time.
There was, on the other hand, clear evidence that none of the children even bore the surname of their father, but always that of the mother. There was no evidence of any solemn act of recognition; nothing to show that it was the will of the father that they should be known as his natural acknowledged children with all the legal consequences of such recognition. We do not think that it could be said that Puente lived in concubinage with Maria Armsterdam, as that relationship is generally understood. Lázaro Puente was a rich merchant and appellants contended that if appellees were his natural acknowledged children it was a strange fact that none of his business associates or acquaintances and none of his relatives should know of the existence of these children.
In reply to this contention appellees say that the fact that they were such natural acknowledged children was commonly known at the playa of Ponce and among the early intimates' of Señor Puente; that it was natural for a certain group to know of intimate relations existing between a man and a woman while another group of acquaintances did not; that if a man is discreet society at large will not know about such relationship ; that men generally conceal their early faults as well as they can and are not disposed to refer to their illicit relations *531in speaking to people of bigli position and good moral character. We adduce so much of the argument of the appellees to show the nature of the relationship between Lázaro Puente and his children, because the principal contention as it' now seems to ns is that these children had acquired the status of natural acknowledged children, and that such status, even if it had not been acquired before, would have been conferred by each of the successive innumerable acts by which Lázaro Puente acknowledged to a certain portion of the people of the playa that Justo, Martín and María Juana were his natural children; that having such natural status it was not necessary for them to bring an action of filiation either in the lifetime of their father or at any time thereafter and that prescription could not run against these children. Given this status, it is substantially urged, it was as unnecessary for the appellees to bring an action of filiation as it would be for legitimate children to do so.
While the present case was pending for decision this court rendered its opinion and judgment in the case of Gual v. Bonafoux, a decision of this court made on June 25, 1909. The writer of the present opinion concurred in that judgment, but riot in all its reasoning, largely because he thought as in dissenting from the opinion in the case of Desmontes v. Desmornes, decided by this court on June 18,1907, that the period of two years fixed by section 199 of the Civil Code was a limitation on the right of action which was not capable of being interrupted; an absolute period which could not be waived. Further consideration has convinced him that it is unnecessary in the case under consideration to dwell upon that distinction.
In essence we do not think that the present case can be distinguished from the case of Gual v. Bonafoux, whether the time within which to bring an action is regarded as a condition precedent or an ordinary period of prescription. In the Gual case there were acts of the father which the judge trying the case- might have thought were acknowledgments and entitling *532the complainants therein to an action against their father for filiation, if brought in time. There may be a difference of opinion as to the weight of the evidence in the case of Gual, and it might be that the right of action was somewhat doubtful. Nevertheless, the decision of the court was squarely on the ground that the action had prescribed. The appellants there also might have maintained that the acts of Tomás Gual were of a kind that gaA^e them a status which could not prescribe.
The appellants, however, also allege that in the Gual case the father, by omitting mention in his will of his natural children, implicitly denied the filiation and put his children to the necessity of an action. A decision of the Supreme Court of Spain of February 25, 1910, seems to hold that natural children had a right of action which cannot prescribe, even though the father makes a will in which he omits mention of them. Reasoning of counsel is to the effect that although a father acknowledges his natural child, a subsequent denial, directly or indirectly made, is sufficient to cause the necessity for an action. In other words, if in the present case after 20 years of acts of recognition Lázaro Puente had in the 21st denied that the children were his own, they would then have to bring an action of filiation, and the sainé situation would arise if he made a will and omitted mention of them. If the argument' is sound that a single act of recognition creates a status we do not see how a subsequent denial by the father can change such status.
Diligence of counsel has been unable to find any authority for the contention that an action of filiation is unnecessary where natural children have been acknowledged as in the case before us. There is no authority for sustaining that if they have been so acknowledged they need only appear before the court and ask for a declaration of heirship in the same way as legitimate children.
It is conceded that there have always been two kinds of acknowledgments, one voluntary and one obligatory. The dis*533tinction between these two kinds of acknowledgments is drawn in the Gual case; when it speaks of the rights consequent npon a solemn and authentic recognition of natural affiliation (p. 6 of opinion in Gual case). "What these acts of solemn acknowledgments are were partly set out in section 131 of the Spanish Civil Code, as' follows:
“The acknowledgment of a natural child shall he made in the record of birth, by will, or by any other public instrument.”
"We think it is a fair deduction from the provisions of the Civil Code, heretofore in existence, as well as the practice and jurisprudence in this regard that, without some authentic act which reveals the will of the father to give the child a status, the child has only a right of action to compel the father to confer such status. Section 135 of the Spanish Civil Code and section 189 of the Porto Rican Civil Code provide for the cases when a father is compelled to acknowledge his illegitimate child. He can be compelled by an action, and the necessity for such action can only be said to be dispensed with when there are some solemn acts on the part of the father, which show that this obligation has already been performed. It is the plain inference from these sections that although a father may have done, as in the case before us, any number of acts to show that a particular person was his child, yet he cannot be said to have acknowledged him according to the legal use of the word £ ‘acknowledgment. ’ ’ If he may be compelled then before such compulsion the clesiclerahm has not been attained. Until there is some solemn act or some declaration on the part of a court a child cannot be said to have acquired the civil status of an acknowledged natural child. In the case under consideration there was no satisfactory evidence of any intention on the part of the father to acknowledge his natural children with all its legal effects.
The meaning of the fourth transitory provision of the Civil Code has been well discussed in the case of Gual v. Bonafoux, *534and it is unnecessary to repeat what is said there. We do not agree with the construction placed by the Supreme Court of Spain upon the fourth transitory provision of the Civil Code, and we think it is plain that when it speaks of the duration, it refers to the time in which an action may be brought.
Even at the time of the Law of Toro, a personal action prescribed in 20 years. This prescription in the case of the right of action of a natural child to be acknowledged was reduced by the Spanish Civil Code to the lifetime of the father and in case of minors to four years thereafter, except in certain specified cases which do not apply here. By the present Code it is limited to two years after the child becomes of age, namely after he has arrived at the age of 23 years and this we hold to be a reasonable time. Under the Spanish Civil Code the rights and privileges of natural children were increased with a corresponding reduction in time in which they might bring an action for acknowledgment. Under the present Civil Code the rights of inheritance were again increased, and also the manner of proving acknowledgment made a great deal more liberal. The only restraint placed upon the inchoate rights of children who had not been acknowledged voluntarily by their father, was fixed by section 199 of the Civil Code. If this section does not apply to the natural children, when their father may have admitted his paternity, then this provision has no particular meaning or reason for its existence. If what the complainants maintain is true it would never be necessary for a natural child to bring an action of filiation. It is said that this is an action for acknowledgment and not an action of filiation, but an action of acknowledgment or recognition brought by a natural child is necessarily an action of filiation. An action of filiation may have to be brought by a legitimate child' under imaginable circumstances, and, therefore, there can be an action of filiation which is not an action of acknowledgment; but, inversely there can be no action of acknowledgment which is not an action of filiation. When the Code of 1902 went into effect it *535was notice to everybody that an action to claim filiation would have to be brought within two years after the child attained his majority and, likewise, everybody could take notice when the Spanish Civil Code went into effect that such action could only be brought in the lifetime of the father and four years thereafter, saving the exceptions. The complainants liad the right during the period expressed by one or otheT> of these bodies of laws, and, not having brought it in time the action has prescribed.
There are other reasons for believing that it was the intention of the Legislature to limit the right of action. Without such limitation there would be no security to property in the Island of Porto Eico proceeding from a dead man’s estate. Nothing less than the time of prescription limited in Book IV, Title XVIII of the Civil Code would prevent an unscrupulous mother from claiming that her offspring was a natural child of a dead man and as such entitled to a share in the estate. The situation that might arise has been well described by the Supreme Court of California in the case of In re Jessup, 81 Cal., 423, as follows:
“Of the women who are mothers of nameless children, there are few indeed who would hesitate at any fraud, or to whom perjury would seem a crime, if by means of it a dead father, who had left a goodly estate, could be secured for the nameless one, and this even while continuing in illicit intercourse with the actual father still living. And human nature is so weak, that even men are not wanting who would aid their mistresses in palming off their own children upon the estates of dead men, if thereby a competence could be secured upon which both, with their illegitimate offspring, could continue to live in luxury and in crime. ’ ’
If this state of affairs might arise in California the danger to be feared, if complainants are right, would be greater in Porto Eico, because in California the requirements of the law for an acknowledgment of natural children are fixed by stat*536ute and are more stringent than the requirements of onr Code, even for the case of obliging a father to acknowledge such children.
We think that the Legislature which passed the Code of 1889, as well as the one which passed the Civil Code of 1902, fixing this period of prescription, meant it to apply to-natural children, so as to put some end to the kind of litigation which has been described above, and also make it necessary to bring the action when the children are comparatively young and the proof on both sides may be more readily available. It is inconceivable that the Legislature desired to throw the doors wide open to such abuses of property rights, after the death of the father, by an alleged natural child. Solus populi suprema lex.
If there is any doubt at all about the question whether a status of a natural acknowledged child is created or not, the question of whether an action has prescribed must be resolved in favor of the Legislative intent as expressed either by section 199 of the present Civil Code or by section 137 of the Spanish Civil Code and in that event every natural child under any condition who did not bring his action in time, as provided by that section, would find himself forever barred. We think that the rights of complainants were barred by the legal precepts, and the judgment appealed from must be reversed and the complaint dismissed.

Reversed.

Chief Justice Hernandez and Justices MacLeary and del Toro concurred.
Mr. Justice Figueras did not take part in the decision of this case.